UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-16761 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0650743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 929 Petersburg, WV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:304-257-4111 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $5 par value Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 or the Securities Acto Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Acto Yesx No Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. o Large Accelerated Filero Accelerated Filer o Non-accelerated filer x Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in rule 126-2 of the Act)Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The aggregate market value of the 1,233,198 shares of common stock of the registrant, issued and outstanding, held by non- affiliates on June 30, 2010, was approximately $27,746,955 based on the closing sale price of $22.50 per share on June 30, 2010.For the purposes of this calculation, the term “affiliate” refers to all directors and executive officers of the registrant. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the last practicable date: As of March 30, 2011: 1,336,873 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates certain information by reference from the registrant’s definitive proxy statement for the 2011 annual meeting of stockholders, which proxy statement will be filed on or about April 15, 2011. FORM 10-K INDEX Part I Page Item 1. Business 3 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. (Removed and Reserved) 9 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 26 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 62 Item 9A. Controls and Procedures 62 Item 9B. Other Information 62 Part III *Item 10. Directors and Executive Officers and Corporate Governance 63 *Item 11. Executive Compensation 63 *Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 63 *Item 13. Certain Relationships,Related Transactions and Director Independence 63 *Item 14. Principal Accounting Fees and Services 64 Part IV Item 15. Exhibits and Financial Statement Schedules 64 Signatures 65 * The information required by Items 10, 11, 12, 13 and 14, to the extent not included in this document, is incorporated herein by reference to the information included under the captions “Compliance with Section 16(a) of the Securities Exchange Act,” “ELECTION OF DIRECTORS,” “INFORMATION CONCERNING DIRECTORS AND NOMINEES,” “REPORT OF THE AUDIT COMMITTEE,” “EXECUTIVE COMPENSATION,” “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT” and “CERTAIN RELATED TRANSACTIONS” in the registrant’s definitive proxy statement which is expected to be filed on or about April 15, 2011. 2 PART I Item 1. Business General Highlands Bankshares, Inc. (hereinafter referred to as “Highlands,” or the “Company”), incorporated under the laws ofthe State of West Virginia in 1985, is a multi bank holding company subject to the provisions of the Bank Holding Company Act of 1956, as amended. Highlands owns 100% of the outstanding stock of its subsidiary banks, The Grant County Bank and Capon Valley Bank (hereinafter referred to as the “Banks” or “Capon” and/or “Grant”), and its life insurance subsidiary, HBI Life Insurance Company (hereinafter referred to as “HBI Life”). The Grant County Bank was chartered on August 6, 1902, and Capon Valley Bank was chartered on July 1, 1918.Both are state banks chartered under the laws of the State of West Virginia.HBI Life was chartered in April 1988 under the laws of the State of Arizona. Services Offered by the Banks The Banks offer all services normally offered by a full service commercial bank, including commercial and individual demand and time deposit accounts, commercial and individual loans, drive in banking services, internet banking services, and automated teller machines.No material portion of the Banks' deposits have been obtained from a single or small group of customers and the loss of the deposits of any one customer or of a small group of customers would not have a material adverse effect on the business of the Banks.Credit life and accident and health insurance are sold to customers of the subsidiary Banks through HBI Life. Employees As of December 31, 2010, The Grant County Bank had 72 full time equivalent employees, Capon Valley Bank had 52 full time equivalent employees and Highlands had 4 full time equivalent employees. No person is employed by HBI Life on a full time basis. Competition The Banks' primary trade area is generally defined as Grant, Hardy, Mineral, Randolph, Pendleton and Tucker Counties in West Virginia, portions of Frederick County in Virginia and portions of Western Maryland. This area includes the towns of Petersburg, Wardensville, Moorefield and Keyser in West Virginia, the town of Stephen City in Virginia, and several smaller rural communities mainly in West Virginia. The Banks' secondary trade area includes portions of Hampshire County in West Virginia. The Banks primarily compete with four state chartered banks, three national banks, and three credit unions. In addition, the Banks compete with money market mutual funds and investment brokerage firms for deposits in their service area.No financial institution has been chartered in the area within the last five years although other state and nationally chartered banks have opened branches in this area within this time period.Competition for new loans and deposits in the Banks' service area is quite intense. Regulation and Supervision The Company, as a registered bank holding company, and its subsidiary Banks, as insured depository institutions, operate in a highly regulated environment and are regularly examined by federal and state regulators.The following description briefly discusses certain provisions of federal and state laws and regulations and the potential impact of such provisions to which the Company and subsidiary are subject.These federal and state laws and regulations are designed to reduce potential loss exposure to the depositors of such depository institutions and to the Federal Deposit Insurance Corporation’s insurance fund and are not intended to protect the Company’s security holders.Proposals to change the laws and regulations governing the banking industry are frequently raised in Congress, in state legislatures, and before the various bank regulatory agencies.The likelihood and timing of any changes and the impact such changes might have on the Company are impossible to determine with any certainty.A change in applicable laws or regulations, or a change in the way such laws or regulations are interpreted by regulatory agencies or courts, may have a material impact on the business, operations and earnings of the Company.To the extent that the following information describes statutory or regulatory provisions, it is qualified entirely by reference to the particular statutory or regulatory provision. 3 As a bank holding company registered under the Bank Holding Company Act of 1956, as amended (the “BHCA”), the Company is subject to regulation by the Federal Reserve Board.Federal banking laws require a bank holding company to serve as a source of financial strength to its subsidiary depository institutions and to commit resources to support such institutions in circumstances where it might not do so otherwise.Additionally, the Federal Reserve Board has jurisdiction under the BHCA to approve any bank or non-bank acquisition, merger or consolidation proposed by a bank holding company.The BHCA generally limits the activities of a bank holding company and its subsidiaries to that of banking, with the managing or controlling of banks as to be a proper incident thereto.The BHCA also prohibits a bank holding company, with certain exceptions, from acquiring more than 5% of the voting shares of any company and from engaging in any business other than banking or managing or controlling banks.The Federal Reserve Board has determined by regulation that certain activities are closely related to banking within the meaning of the BHCA.These activities include:operating a mortgage company, finance company, credit card company or factoring company; performing certain data processing operations; providing investment and financial advice; and acting as an insurance agent for certain types of credit-related insurance. The Gramm-Leach-Bliley Act (“Gramm-Leach”) became law in November 1999.Gramm-Leach established a comprehensive framework to permit affiliations among commercial banks, investment banks, insurance companies, securities firms, and other financial service providers.Gramm-Leach permits qualifying bank holding companies to register with the Federal Reserve Board as “financial holding companies” and allows such companies to engage in a significantly broader range of financial activities than were historically permissible for bank holding companies.Although the Federal Reserve Board provides the principal regulatory supervision of financial services permitted under Gramm-Leach, the Securities and Exchange Commission and state regulators also provide substantial supervisory oversight.In addition to broadening the range of financial services a bank holding company may provide, Gramm-Leach also addressed customer privacy and information sharing issues and set forth certain customer disclosure requirements.The Company has no current plans to petition the Federal Reserve Board for consideration as a financial holding company. The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (“Riegle-Neal”) permits bank holding companies to acquire banks located in any state.Riegle-Neal also allows national banks and state banks with different home states to merge across state lines and allows branch banking across state lines, unless specifically prohibited by state laws. The International Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (“Patriot Act”) was adopted in response to the September 11, 2001 terrorist attacks.The Patriot Act provides law enforcement with greater powers to investigate terrorism and prevent future terrorist acts.Among the broad-reaching provisions contained in the Patriot Act are several designed to deter terrorists’ ability to launder money in the United States and provide law enforcement with additional powers to investigate how terrorists and terrorist organizations are financed.The Patriot Act creates additional requirements for banks, which were already subject to similar regulations.The Patriot Act authorizes the Secretary of Treasury to require financial institutions to take certain “special measures” when the Secretary suspects that certain transactions or accounts are related to money laundering.These special measures may be ordered when the Secretary suspects that a jurisdiction outside of the United States, a financial institution operating outside of the United States, a class of transactions involving a jurisdiction outside of the United States or certain types of accounts are of “primary money laundering concern.”The special measures include the following:(a) require financial institutions to keep records and report on transactions or accounts at issue; (b) require financial institutions to obtain and retain information related to the beneficial ownership of any account opened or maintained by foreign persons; (c) require financial institutions to identify each customer who is permitted to use the account; and (d) prohibit or impose conditions on the opening or maintaining of correspondence or payable-through accounts.Failure of a financial institution to maintain and implement adequate programs to combat money laundering and terrorist financing or to comply with all of the relevant laws or regulations could have serious legal and reputational consequences for an institution. The operations of the insurance subsidiary are subject to the oversight and review by the State of Arizona Department of Insurance. On July 30, 2002, the United States Congress enacted the Sarbanes-Oxley Act of 2002, a law that addresses corporate governance, auditing and accounting, executive compensation and enhanced timely disclosure of corporate information.As Sarbanes-Oxley directs, the Company’s Chief Executive Officer and Chief Financial Officer are each required to certify that the Company’s quarterly and annual reports do not contain any untrue statement of a material fact.Additionally, these individuals must certify the following:they are responsible for establishing, maintaining and regularly evaluating the effectiveness of the Company’s internal controls; they have made certain disclosures to the Company’s auditors and the Audit Committee of the Board of Directors about the Company’s internal controls; and they have included information in the Company’s quarterly and annual reports about their evaluation and whether there have been significant changes in the Company’s internal controls or in other factors that could significantly affect internal controls subsequent to the evaluations. 4 Capital Adequacy Federal banking regulations set forth capital adequacy guidelines, which are used by regulatory authorities to assess the adequacy of capital in examining and supervising a bank holding company and its insured depository institutions.The capital adequacy guidelines generally require bank holding companies to maintain total capital equal to at least 8% of total risk-adjusted assets, with at least one-half of total capital consisting of core capital (i.e., Tier I capital) and the remaining amount consisting of “other” capital-eligible items (i.e., Tier II capital), such as perpetual preferred stock, certain subordinated debt, and, subject to limitations, the allowance for loan losses.Tier I capital generally includes common stockholders’ equity plus, within certain limitations, perpetual preferred stock and trust preferred securities.For purposes of computing risk-based capital ratios, bank holding companies must meet specific capital guidelines that involve quantitative measures of assets, liabilities and certain off-balance sheet items, calculated under regulatory accounting practices.The Company’s and its subsidiaries’ capital accounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. In addition to total and Tier I capital requirements, regulatory authorities also require bank holding companies and insured depository institutions to maintain a minimum leverage capital ratio of 3%.The leverage ratio is determined as the ratio of Tier I capital to total average assets, where average assets exclude goodwill, other intangibles, and other specifically excluded assets.Regulatory authorities have stated that minimum capital ratios are adequate for those institutions that are operationally and financially sound, experiencing solid earnings, have high levels of asset quality and are not experiencing significant growth.The guidelines also provide that banking organizations experiencing internal growth or making acquisitions will be expected to maintain strong capital positions substantially above the minimum supervisory levels.In those instances where these criteria are not evident, regulatory authorities expect, and may require, bank holding companies and insured depository institutions to maintain higher than minimum capital levels. Additionally, federal banking laws require regulatory authorities to take “prompt corrective action” with respect to depository institutions that do not satisfy minimum capital requirements.The extent of these powers depends upon whether the institutions in question are “well capitalized,” “adequately capitalized,” “undercapitalized,” “significantly undercapitalized,” or “critically undercapitalized,” as such terms are defined under uniform regulations defining such capital levels issued by each of the federal banking agencies.As an example, a depository institution that is not well capitalized is generally prohibited from accepting brokered deposits and offering interest rates on deposits higher than the prevailing rate in its market.Additionally, a depository institution is generally prohibited from making any capital distribution (including payment of a dividend) or paying any management fee to its holding company, may be subject to asset growth limitations and may be required to submit capital restoration plans if the depository institution is considered undercapitalized. 5 The Company’s and its subsidiaries’ regulatory capital ratios are presented in the table below: Actual Ratio December 31, 2010 Actual Ratio December 31, 2009 Regulatory Minimum Total Risk Based Capital Highlands Bankshares % % % The Grant County Bank % % % Capon Valley Bank % % % Tier 1 Leverage Ratio Highlands Bankshares % % % The Grant County Bank % % % Capon Valley Bank % % % Tier 1 Risk Based Capital Ratio Highlands Bankshares % % % The Grant County Bank % % % Capon Valley Bank % % % Dividends and Other Payments The Company is a legal entity separate and distinct from its subsidiaries.Dividends and management fees from Grant County Bank and Capon Valley Bank are essentially the sole source of cash for the Company, although HBI Life will periodically pay dividends to the Company. The right of the Company, and shareholders of the Company, to participate in any distribution of the assets or earnings of Grant County Bank and Capon Valley Bank through the payment of such dividends or otherwise is necessarily subject to the prior claims of creditors of Grant County Bank and Capon Valley Bank, except to the extent that claims of the Company in its capacity as a creditor may be recognized.Moreover, there are various legal limitations applicable to the payment of dividends to the Company as well as the payment of dividends by the Company to its shareholders.Under federal law, Grant County Bank and Capon Valley Bank may not, subject to certain limited exceptions, make loans or extensions of credit to, or invest in the securities of, or take securities of the Company as collateral for loans to any borrower.Grant County Bank and Capon Valley Bank are also subject to collateral security requirements for any loans or extensions of credit permitted by such exceptions. Grant County Bank and Capon Valley Bank are subject to various statutory restrictions on their ability to pay dividends to the Company.Specifically, the approval of the appropriate regulatory authorities is required prior to the payment of dividends by Grant County Bank and Capon Valley Bank in excess of earnings retained in the current year plus retained net profits for the preceding two years.The payment of dividends by the Company, Grant County Bank and Capon Valley Bank may also be limited by other factors, such as requirements to maintain adequate capital above regulatory guidelines.The Federal Reserve Board and the Federal Deposit Insurance Corporation have the authority to prohibit any bank under their jurisdiction from engaging in an unsafe and unsound practice in conducting its business.Depending upon the financial condition of Grant County Bank and Capon Valley Bank, the payment of dividends could be deemed to constitute such an unsafe or unsound practice.The Federal Reserve Board and the FDIC have indicated their view that it’s generally unsafe and unsound practice to pay dividends except out of current operating earnings.The Federal Reserve Board has stated that, as a matter of prudent banking, a bank or bank holding company should not maintain its existing rate of cash dividends on common stock unless (1) the organization’s net income available to common shareholders over the past year has been sufficient to fund fully the dividends and (2) the prospective rate or earnings retention appears consistent with the organization’s capital needs, asset quality, and overall financial condition.Moreover, the Federal Reserve Board has indicated that bank holding companies should serve as a source of managerial and financial strength to their subsidiary banks.Accordingly, the Federal Reserve Board has stated that a bank holding company should not maintain a level of cash dividends to its shareholders that places undue pressure on the capital of bank subsidiaries, or that can be funded only through additional borrowings or other arrangements that may undermine the bank holding company’s ability to serve as a source of strength. 6 Governmental Policies The Federal Reserve Board regulates money and credit and interest rates in order to influence general economic conditions.These policies have a significant influence on overall growth and distribution of bank loans, investments and deposits and affect interest rates charged on loans or paid for time and savings deposits.Federal Reserve monetary policies have had a significant effect on the operating results of commercial banks in the past and are expected to continue to do so in the future. Various other legislation, including proposals to overhaul the banking regulatory system and to limit the investments that a depository institution may make with insured funds, are from time to time introduced in Congress.The Company cannot determine the ultimate effect that such potential legislation, if enacted, would have upon its financial condition or operations. Beginning in late 2008, the economic environment caused higher levels of bank failures, which dramatically increased FDIC resolution costs and led to a significant reduction in the Deposit Insurance Fund. As a result, the FDIC has significantly increased the initial base assessment rates paid by financial institutions for deposit insurance. The base assessment rate was increased by seven basis points (7 cents for every $100 of deposits) for the first quarter of 2009. Effective April 1, 2009, initial base assessment rates were changed to range from 12 basis points to 45 basis points across all risk categories with possible adjustments to these rates based on certain debt-related components. These increases in the base assessment rate have increased our deposit insurance costs and negatively impacted our earnings. In addition, in May 2009, the FDIC imposed a special assessment on all insured institutions due to recent bank and savings association failures. The emergency assessment amounted to five basis points on each institution's assets minus tier one (core) capital as of June 30, 2009, subject to a maximum equal to 10 basis points times the institution's assessment base. The Company’s special assessment, which was reflected in earnings for the quarter ended June 30, 2009, was approximately $179,000. The FDIC may impose additional emergency special assessments if necessary to maintain public confidence in federal deposit insurance or as a result of deterioration in the deposit insurance fund reserve ratio due to institution failures. Any additional emergency special assessment imposed by the FDIC will negatively impact our earnings. On November 12, 2009, the FDIC adopted a final rule requiring that all institutions prepay their assessments for the fourth quarter of 2009 and all of 2010, 2011 and 2012. This pre-payment was due on December 30, 2009. However, the FDIC may exempt certain institutions from the prepayment requirement if the FDIC determines that the prepayment would adversely affect the safety and soundness of the institution. The Company is subject to extensive regulation, supervision and examination by federal and state banking authorities. Any change in applicable regulations or laws could have a substantial impact on the Company and the Company’s operations. Additional legislation and regulations that could significantly affect the Company’s powers, authority and operations may be enacted or adopted in the future, which could have a material adverse effect on the Company’s financial condition and results of operations. New legislation proposed by Congress may give bankruptcy courts the power to reduce the increasing number of home foreclosures by giving bankruptcy judges the authority to restructure mortgages and reduce a borrower's payments. Property owners would be allowed to keep their property while working out their debts. Other similar bills placing additional temporary moratoriums on foreclosure sales or otherwise modifying foreclosure procedures to the benefit of borrowers and the detriment of lenders may be enacted by either Congress or the States of West Virginia, Pennsylvania or Maryland in the future. These laws may further restrict the Company’s collection efforts on one-to-four single-family mortgage loans. Additional legislation proposed or under consideration in Congress would give current debit and credit card holders the chance to opt out of an overdraft protection program and limit overdraft fees, which could result in additional operational costs and a reduction in the Company’s non-interest income. Further, the Company’s regulators have significant discretion and authority to prevent or remedy unsafe or unsound practices or violations of laws by financial institutions and holding companies in the performance of their supervisory and enforcement duties. In this regard, banking regulators are considering additional regulations governing compensation, which may adversely affect the Company’s ability to attract and retain employees. On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Act”).The Act has resulted in financial regulatory reform aimed at strengthening the nation’s financial services sector.The Act’s provisions and rules promulgated there under that have received the most public attention generally have been those applying to larger institutions or institutions that engage in practices in which we do not engage.These provisions include growth restrictions, credit exposure limits, higher prudential standards, prohibitions on proprietary trading, and prohibitions on sponsoring and investing in hedge funds and private equity funds.However, the Act contains numerous other provisions that likely will directly impact us and our banking subsidiaries.These include increased fees payable by banks to regulatory agencies, new capital guidelines for banks and bank holding companies, permanently increasing the FDIC insurance coverage from $100,000 to $250,000 per depositor, new liquidation procedures for banks, new regulations affecting consumer financial products, new corporate governance disclosures and requirements, and the increased cost of supervision and compliance more generally.Many aspects of the law continue to be subject to rulemaking by various government agencies and will take effect over several years.This time table, combined with the Act’s significant deference to future rulemaking by various regulatory agencies, makes it difficult for us to anticipate the Act’s overall financial, competitive and regulatory impact on us, our customers, and the financial industry more generally. 7 Available Information The Company files annual, quarterly and current reports, proxy statements and other information with the SEC. The Company’s SEC filings are filed electronically and are available to the public via the Internet at the SEC’s website, www.sec.gov. In addition, any document filed by the Company with the SEC can be read and copies obtained at the SEC’s public reference facilities at treet, NE, Washington, DC 20549. Copies of documents can be obtained at prescribed rates by writing to the Public Reference Section of the SEC at treet NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Copies of documents can also be obtained free of charge by writing to Highlands Bankshares, Inc., P.O. Box 929, Petersburg, WV 26847. Executive Officers Age Position with the Company Principal Occupation (Past Five Years) C.E. Porter 62 Chief Executive Officer CEO of Highlands since 2004, President of The Grant County Bank since 1991 Alan L. Brill 56 Secretary and Treasurer; President of Capon Valley Bank President of Capon Valley Bank since 2001 Jeffrey B. Reedy 48 Chief Financial Officer CFO of Highlands since March 2010, Prior to Highlands, Corporate Controller for American Woodmark Corporation. 8 Item 1A. Risk Factors Not required for smaller reporting companies. Item 1B. Unresolved Staff Comments None. Item 2. Properties The table below lists the primary properties utilized in operations by the Company. All listed properties are owned by the Company. Location Description 3 N. Main Street, Petersburg, WV26847 Primary Office, The Grant County Bank Route 33, Riverton, WV26814 Branch Office, The Grant County Bank 500 S. Main Street, Moorefield, WV26836 Branch Office, The Grant County Bank Route 220 & Josie Dr., Keyser, WV26726 Branch Office, The Grant County Bank Main Street, Harman, WV26270 Branch Office, The Grant County Bank William Avenue, Davis, WV26260 Branch Office, The Grant County Bank 5502 Appalachian Hwy., Davis, WV26260 Branch Office, The Grant County Bank 2 W. Main Street, Wardensville, WV26851 Primary Office, Capon Valley Bank 717 N. Main Street, Moorefield, WV26836 Branch Office, Capon Valley Bank 17558 SR55, Baker, WV26801 Branch Office, Capon Valley Bank 6701 Northwestern Pike, Gore, VA22637 Branch Office, Capon Valley Bank 5511 Main Street, Stephens City, VA 22655 Branch Office, Capon Valley Bank Item 3. Legal Proceedings Management is not aware of any material pending or threatened litigation in which Highlands or its subsidiaries may be involved as a defendant.In the normal course of business, the Banks periodically must initiate suits against borrowers as a final course of action in collecting past due indebtedness. Item 4. (Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company had approximately 836 shareholders as of December 31, 2010. This amount includes all shareholders, whether titled individually or held by a brokerage firm or custodian in street name. The Company's stock is not traded on any national or regional stock exchange although brokers may occasionally initiate or be a participant in a trade.The Company’s stock is listed on the Over the Counter Bulletin Board under the symbol HBSI.OB.The Company may not know terms of an exchange between individual parties. The table on the following page outlines the dividends paid and market prices of the Company's stock based on prices disclosed to management.Prices have been provided using a nationally recognized online stock quote system.Such prices may not include retail mark-ups, mark-downs, or commissions. Dividends are subject to the restrictions described in Note Nine to the Financial Statements. 9 Highlands Bankshares, Inc. Common Stock Estimated Market Range DividendsPerShare High Low First Quarter $ $ $ Second Quarter $ $ $ Third Quarter $ $ $ Fourth Quarter $ $ $ First Quarter $ $ $ Second Quarter $ $ $ Third Quarter $ $ $ Fourth Quarter $ $ $ Item 6. Selected Financial Data The following table is not required for smaller reporting companies; however, the Company believes this information may be important to the reader. Years Ending December 31, (In thousands of dollars, except for per share amounts) Total Interest Income $ Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Other Income Other Expenses Income Before Income Taxes Income Tax Expense Net Income $ Total Assets at Year End $ Long Term Debt at Year End $ Net Income Per Share of Common Stock $ Dividends Per Share of Common Stock $ Return on Average Assets % Return on Average Equity % Dividend Payout Ratio % Year End Equity to Assets Ratio % 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results or Operations Forward Looking Statements Certain statements in this report may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results or otherwise are not statements of historical fact.Such statements are often characterized by the use of qualified words (and their derivatives) such as “expect,” “believe,” “estimate,” “plan,” “project,” “anticipate” or other similar words.Although the Company believes that its expectations with respect to certain forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Actual future results and trends may differ materially from historical results or those anticipated depending on a variety of factors, including, but not limited to, the effects of and changes in:general economic conditions, the interest rate environment, legislative and regulatory requirements, competitive pressures, new products and delivery systems, inflation, changes in the stock and bond markets, technology, downturns in the trucking and timber industries, effects of mergers and/or downsizing in the poultry industry in Hardy County, continued challenges in the current economic environment affecting our financial condition and results of operations, continued deterioration in the financial condition of the U.S. banking system impacting the valuations of investments the Company has made in the securities of other financial institutions, and consumer spending and savings habits, particularly in the current economic environment.Additionally, actual future results and trends may differ from historical or anticipated results to the extent: (1) any significant downturn in certain industries, particularly the trucking and timber industries are experienced; (2) loan demand decreases from prior periods; (3) the Company may make additional loan loss provisions due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (4) the Company may not continue to experience significant recoveries of previously charged-off loans or loans resulting in foreclosure; (5) the Company is unable to control costs and expenses as anticipated; (6) legislative and regulatory changes could increase expenses (including changes as a result of rules and regulations adopted under the Dodd-Frank Wall Street Reform and Consumer Protection Act); and (7) any additional assessments imposed by the FDIC. Additionally, consideration should be given to the cautionary language contained elsewhere in this Form 10-K.The Company does not update any forward-looking statements that may be made from time to time by or on behalf of the Company. Introduction The following discussion focuses on significant results of the Company’s operations and significant changes in our financial condition or results of operations for the periods indicated in the discussion. This discussion should be read in conjunction with the financial statements and related notes included in this report. Current performance does not guarantee, and may not be indicative of, similar performance in the future. Critical Accounting Policies The Company’s financial statements are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). The financial statements contained within these statements are, to a significant extent, financial information that is based on measures of the financial effects of transactions and events that have already occurred. A variety of factors could affect the ultimate value that is obtained either when earning income, recognizing an expense, recovering an asset or relieving a liability. In addition, GAAP itself may change from one previously acceptable method to another method. Although the economics of these transactions would be the same, the timing of events that would impact these transactions could change. Allowance for Loan Losses The allowance for loan losses is an estimate of the losses that may be sustained in the loan portfolio. The allowance is based on two basic principles of accounting: (i) ASC 450, Contingencies, which requires that losses be accrued when they are probable of occurring and estimable and (ii) ASC 310, Loans and Debt Securities Acquired with Deteriorated Credit Quality (previously Statement of Financial Accounting Standards No. 114, Accounting by Creditors for Impairment of a Loan), which requires that losses be accrued based on the differences between the value of collateral, present value of future cash flows or values that are observable in the secondary market and the loan balance. 11 The allowance consists of specific, general and unallocated components.The specific component relates to loans that are determined to be impaired.The general component covers non-impaired loans and is based on management’s internal risk ratings as well as historical loss experience adjusted for qualitative factors.An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. GAAP does not specify how an institution should identify loans that are to be evaluated for collectability, nor does it specify how an institution should determine that a loan is impaired. Each subsidiary of Highlands uses its standard loan review procedures in making those judgments so that allowance estimates are based on a comprehensive analysis of the loan portfolio. For loans that are individually evaluated and found to be impaired, the associated allowance is based upon the estimated fair value, less costs to sell, of any collateral securing the loan as compared to the existing balance of the loan as of the date of analysis. All other loans, including individually evaluated loans determined not to be impaired, are included in a group of loans that are measured under ASC 450 to provide for estimated credit losses that have been incurred on groups of loans with similar risk characteristics. The methodology for measuring estimated credit losses on groups of loans with similar risk characteristics in accordance with ASC 450 is based on each group’s historical net charge-off rate, adjusted for the effects of the qualitative or environmental factors that are likely to cause estimated credit losses as of the evaluation date to differ from the group’s historical loss experience. Post Retirement Benefits and Life Insurance Investments The Company has invested in and owns life insurance policies on key officers. The policies are designed so that the company recovers the interest expenses associated with carrying the policies and the officer will, at the time of retirement, receive any earnings in excess of the amounts earned by the Company. The Company recognizes as an asset the net amount that could be realized under the insurance contract as of the balance sheet date. This amount represents the cash surrender value of the policies less applicable surrender charges. The portion of the benefits, which will be received by the executives at the time of their retirement, is considered, when taken collectively, to constitute a retirement plan. Therefore the Company accounts for these policies using guidance found in ASC 715, Compensation –Retirement Benefits.ASC 715 requires that an employer’s obligation under a deferred compensation agreement be accrued over the expected service life of the employee through their normal retirement date. Assumptions are used in estimating the present value of amounts due officers after their normal retirement date.These assumptions include the estimated income to be derived from the investments and an estimate of the Company’s cost of funds in these future periods.In addition, the discount rate used in the present value calculation will change in future years based on market conditions. Intangible Assets The Company carries intangible assets related to the purchase of two banks. Amounts paid to purchase these banks were allocated as intangible assets. Generally accepted accounting principles were applied to allocate the intangible components of the purchases. The excess was allocated between identifiable intangibles (core deposit intangibles) and unidentified intangibles (goodwill). Goodwill is required to be evaluated for impairment on an annual basis, and the value of the goodwill adjusted accordingly, should impairment be found.As of December 31, 2010, the Company did not identify an impairment of this intangible. In addition to the intangible assets associated with the purchases of banks, the company also carries intangible assets relating to the purchase of naming rights to certain features of a performing arts center in Petersburg, WV. Intangible assets other than goodwill, which are determined to have finite lives, are amortized based upon the estimated economic benefits received. A summary of the change in balances of intangible assets can be found in Note Twenty One to the Financial Statements. 12 Recent Accounting Pronouncements Refer to Note Two of the Company’s consolidated financial statements for a discussion of recent accounting pronouncements. Overview of 2010 Results Net income for 2010 decreased by 52.56% as compared to 2009. The Company experienced a 1.52% increase in net interest income as the reduction in interest expenses outpaced the decreases in interest income.The Company also experienced a significant increase in the provision for loan losses of 87.07% or $1,623,000 from 2009 to 2010 due to an increase in non-performing assets. Non-interest income decreased 17.38% primarily as a result of decreases in non-recurring income including life insurance investment income and losses associated with the sale of foreclosed property. Non-interest expense increased 8.32% due largely to an increase in data processing and employee health insurance benefit costs. The table below compares selected commonly used measures of bank performance for the twelve month periods ended December 31, 2010 and 2009: Annualized return on average assets % % Annualized return on average equity % % Net interest margin (1) % % Efficiency Ratio (2) % % Earnings per share (3) $ $ (1) On a fully taxable equivalent basis and including loan origination fees (2) Non-interest expenses for the period indicated divided by the sum of net interest income and non-interest income for the period indicated. (3) Per weighted average shares of common stock outstanding for the period indicated. Net Interest Income 2010 Compared to 2009 Net interest income, on a fully taxable equivalent basis, increased 1.25% from 2009 to 2010 as average balances of both earning assets and interest bearing liabilities increased from year to year.The increase in net interest income was driven by changes in average rates earned on assets and paid on interest bearing liabilities and by changes in the relative mix of earning assets and interest bearing liabilities. For the year ended December 31, 2010, the Company’s average earning assets increased 1.52%; however, the percent of average loan balances, the highest earning of the Company’s earning assets, to total average earning assets decreased slightly to 89.26% in 2010 compared to 90.32% in 2009.The benefits of the Company’s increase in earning assets were offset by an increase in average interest bearing liabilities from 2009 to 2010 of 2.69%.The average balances of time deposits and long-term debt, both comparatively more expensive interest bearing liabilities, increased 2.35% from 2009 to 2010. These changes in the relative mix of earning assets and interest bearing liabilities and the change in the average yields somewhat offset resulting in the slight increase of the Company’s net interest income. Rate cuts by the Federal Reserve (“the Fed”) for the target rate for federal funds sold continue to impact yields on earning assets and average rates paid on interest bearing liabilities. The Company experienced declining rates for 2010 as compared to 2009 on all components of earning assets and on the savings and time deposit components of interest bearing liabilities. The Company believes that its deposits will be sufficient to fund the current and expected loan demand.Should the loan demand increase beyond the Company’s current expectations, the Company may be required to fund these loans with borrowings which could result in a reduction of net interest margin.However, management believes total net interest income would not be adversely affected. Also, balances of non-performing loans and other real estate acquired through foreclosure have increased from December 31, 2009 to December 31, 2010. Increases in balances of non-accrual loans and other real estate acquired through foreclosure often have adverse effects on net interest income. Should balances of non-accrual loans and other real estate acquired through foreclosure continue to increase, net interest margin may decrease accordingly.Further discussion relating to the Company’s loan portfolio and credit quality can be found as part of this Management’s Discussion and Analysis under the headings of “Loan Portfolio” and “Credit Quality.” 13 The table below illustrates the effects on net interest income of changes in average volumes of interest bearing liabilities and earning assets from 2009 to 2010 and changes in average rates on interest bearing liabilities and earning assets from 2009 to 2010 (in thousands of dollars): EFFECT OF RATE-VOLUME CHANGES ON NET INTEREST (On a fully taxable equivalent basis) Increase (Decrease) 2010 Compared to 2009 Due to change in: AverageVolume AverageRate TotalChange Interest Income Loans $ 74 $ ) $ ) Taxable investment securities ) ) Non-taxable investment securities ) ) ) Interest bearing deposits 5 (4 ) 1 Federal funds sold (3
